 



Exhibit 10.4
SIXTH AMENDED AND RESTATED
SUBSIDIARY GUARANTY
          GUARANTY, dated as of May 18, 1999, as amended and restated as of
November 17, 2000, as further amended and restated as of May 10, 2002, as
further amended and restated as of January 17, 2003, as further amended and
restated as of July 30, 2004, as further amended and restated as of May 31,
2006, and as further amended and restated as of June 28, 2007 (as so amended and
restated and as the same may be further amended, restated, modified and/or
supplemented from time to time, this “Guaranty”), made by the undersigned
(together with any other entity which becomes a party hereto pursuant to
Section 24, each, a “Guarantor” and, collectively, the “Guarantors”). Except as
otherwise defined herein, terms used herein and defined in the Credit Agreement
(as defined below) shall be used herein as therein defined.
WITNESSETH:
          WHEREAS, Reynolds American Inc. (the “Borrower”), the various lending
institutions from time to time party thereto (the “Lenders”), and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”), have entered
into a Credit Agreement, dated as of May 7, 1999, as amended and restated as of
November 17, 2000, as further amended and restated as of May 10, 2002, as
further amended and restated as of July 30, 2004, as further amended and
restated as of May 31, 2006, and as further amended and restated as of June 28,
2007 (as so amended and restated and as the same may be further amended,
restated, modified and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to the Borrower and the issuance
of, and participation in, Letters of Credit for the account of the Borrower, all
as contemplated therein (the Lenders, each Letter of Credit Issuer, the
Administrative Agent, the Lead Agents and the Collateral Agent herein called the
“Lender Creditors”);
          WHEREAS, the Borrower and/or one or more of its Subsidiaries has from
time to time entered into, and/or may in the future from time to time enter
into, one or more agreements or arrangements with JPMCB or any of its affiliates
(even if JPMCB ceases to be a Lender under the Credit Agreement for any reason
(JPMCB, any such affiliate and their respective successors and assigns, each, a
“Credit Card Issuer”)) providing for credit card loans made available to certain
employees of the Borrower and/or one or more of its Subsidiaries (each such
agreement or arrangement with a Credit Card Issuer, a “Secured Credit Card
Agreement”);
          WHEREAS, the Borrower and/or one or more of its Subsidiaries has from
time to time entered into, and/or may in the future from time to time enter
into, one or more (i) interest rate protection agreements (including, without
limitation, interest rate swaps, caps, floors, collars and similar agreements),
(ii) foreign exchange contracts, currency swap agreements, commodity agreements
or other similar agreements or arrangements designed to protect against the
fluctuations in currency or commodity values and/or (iii) other types of hedging
agreements from time to time (each such agreement or arrangement with a Hedging
Creditor (as hereinafter defined), a “Permitted Hedging Agreement”) with any
Lender, any

 



--------------------------------------------------------------------------------



 




affiliate thereof or a syndicate of financial institutions organized by a Lender
or an affiliate of a Lender (even if, in either case, any such Lender ceases to
be a Lender under the Credit Agreement for any reason) (any such Lender,
affiliate or other such financial institution that participates therein, and in
each case its subsequent successors and assigns, collectively, the “Hedging
Creditors”, and together with the Lender Creditors and each Credit Card Issuer,
the “Creditors”);
          WHEREAS, each Guarantor is a direct or indirect Subsidiary of the
Borrower;
          WHEREAS, certain of the Guarantors have heretofore entered into a
Subsidiary Guaranty, dated as of May 18, 1999, as amended and restated as of
November 17, 2000, as further amended and restated as of May 10, 2002, as
further amended and restated as of January 17, 2003 and as further amended and
restated as of May 31, 2006 (as so amended and restated and as further amended,
modified and/or supplemented to, but not including, the date hereof, the “Fifth
Amended and Restated Subsidiary Guaranty”);
          WHEREAS, the Guarantors desire to amend and restate the Fifth Amended
and Restated Subsidiary Guaranty in the form of this Guaranty;
          WHEREAS, the Credit Agreement and/or the Permitted Hedging Agreements
require that this Guaranty be executed and delivered; and
          WHEREAS, each Guarantor will obtain benefits from the incurrence and
maintenance of Loans by the Borrower and the issuance of, and participation in,
Letters of Credit for the account of the Borrower under the Credit Agreement and
the entering into and/or maintaining by the Borrower and/or one or more of its
Subsidiaries of the Secured Credit Card Agreements and the Permitted Hedging
Agreements and, accordingly, desires to execute this Guaranty in order to
satisfy the requirements described in the preceding paragraph;
          NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to each Guarantor, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor hereby makes the following representations and
warranties to the Creditors and hereby covenants and agrees with each Creditor
as follows:
          1. Each Guarantor, jointly and severally, irrevocably and
unconditionally guarantees: (i) to the Lender Creditors the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of (x) the principal of and interest on the Notes issued by, and the Loans made
to, the Borrower under the Credit Agreement and all reimbursement obligations
and Unpaid Drawings with respect to Letters of Credit and (y) all other
obligations (including obligations which, but for any automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities owing
by the Borrower to the Lender Creditors (including, without limitation,
indemnities, Fees and interest thereon (including, without limitation, any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for in the Credit
Agreement, whether or not such interest is an allowed claim in any such
proceeding)) now existing or hereafter incurred under, arising out of or in
connection with the Credit Agreement or any other Credit Document and the due
performance and compliance with the terms, conditions and agreements contained
in

2



--------------------------------------------------------------------------------



 




the Credit Documents by the Borrower (all such principal, interest, liabilities
and obligations being herein collectively called the “Credit Document
Obligations”); (ii) to each Credit Card Issuer the full and prompt payment when
due (whether at the stated maturity, by acceleration or otherwise) of all
obligations (including obligations which, but for any automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities owing
by each Guaranteed Party to the Credit Card Issuers (including, without
limitation, indemnities, fees and interest thereon (including, without
limitation, any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for in the
respective Secured Credit Card Agreement, whether or not such interest is an
allowed claim in any such proceeding)) under each Secured Credit Card Agreement,
whether now in existence or hereafter arising, and the due performance and
compliance by each Guaranteed Party with all terms, conditions and agreements
contained therein (all such obligations and liabilities under this clause
(ii) being herein collectively called the “Credit Card Obligations”) and
(iii) to each Hedging Creditor the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for any automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities owing by each Guaranteed
Party to the Hedging Creditors (including, without limitation, indemnities, fees
and interest thereon (including, without limitation, any interest accruing after
the commencement of any bankruptcy, insolvency, receivership or similar
proceeding at the rate provided for in the respective Permitted Hedging
Agreement, whether or not such interest is an allowed claim in any such
proceeding)) under each Permitted Hedging Agreement, whether now in existence or
hereafter arising, and the due performance and compliance by each Guaranteed
Party with all terms, conditions and agreements contained therein (all such
obligations and liabilities under this clause (iii) being herein collectively
called the “Hedging Obligations”, and together with the Credit Document
Obligations and Credit Card Obligations are herein collectively called the
“Guaranteed Obligations”). As used herein, the term “Guaranteed Party” shall
mean the Borrower and each Subsidiary of the Borrower party to any Secured
Credit Card Agreement or Permitted Hedging Agreement. Each Guarantor
understands, agrees and confirms that the Creditors may enforce this Guaranty up
to the full amount of the Guaranteed Obligations against each Guarantor without
proceeding against any other Guarantor, the Borrower, any other Guaranteed
Party, against any security for the Guaranteed Obligations, or against any other
guarantor under any other guaranty covering all or a portion of the Guaranteed
Obligations. This Guaranty shall constitute a guaranty of payment and not of
collection. All payments by each Guarantor under this Guaranty shall be made on
the same basis as payments by the Borrower under Sections 4.03 and 4.04 of the
Credit Agreement.
          2. Additionally, each Guarantor, jointly and severally,
unconditionally and irrevocably, guarantees the payment of any and all
Guaranteed Obligations to the Creditors whether or not due or payable by the
Borrower or any other Guaranteed Party upon the occurrence in respect of the
Borrower or any such other Guaranteed Party of any of the events specified in
Section 9.05 of the Credit Agreement, and unconditionally and irrevocably,
jointly and severally, promises to pay such Guaranteed Obligations to the
Creditors, or order, on demand, in lawful money of the United States of America.
          3. The liability of each Guarantor hereunder is exclusive and
independent of any security for or other guaranty of the Guaranteed Obligations
whether executed by such Guarantor, any other Guarantor, any other guarantor or
by any other person, and the liability of

3



--------------------------------------------------------------------------------



 




each Guarantor hereunder shall not be affected or impaired by (i) any direction
as to application of payment by the Borrower, any other Guaranteed Party or any
other person, (ii) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other person as to the Guaranteed
Obligations, (iii) any payment on or in reduction of any such other guaranty or
undertaking, (iv) any dissolution, termination or increase, decrease or change
in personnel by the Borrower or any other Guaranteed Party, (v) any payment made
to any Creditor on the Guaranteed Obligations which any Creditor repays the
Borrower or any other Guaranteed Party pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and each Guarantor waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding, (vi) any action
or inaction by the Creditors as contemplated in Section 6 hereof or (vii) any
invalidity, irregularity or unenforceability of all or part of the Guaranteed
Obligations or of any security therefor.
          4. The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor of any Guaranteed Party,
the Borrower or any other Guaranteed Party, and a separate action or actions may
be brought and prosecuted against each Guarantor whether or not action is
brought against any other Guarantor, any other guarantor of any Guaranteed
Party, the Borrower or any other Guaranteed Party and whether or not any other
Guarantor, any other guarantor of any Guaranteed Party, the Borrower or any
other Guaranteed Party be joined in any such action or actions. Each Guarantor
waives, to the fullest extent permitted by law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by the Borrower or any other Guaranteed Party or other circumstance
which operates to toll any statute of limitations as to the Borrower or such
other Guaranteed Party shall operate to toll the statute of limitations as to
each Guarantor.
          5. Each Guarantor hereby waives notice of acceptance of this Guaranty
and notice of any liability to which it may apply, and waives promptness,
diligence, presentment, demand of payment, protest, notice of dishonor or
nonpayment of any such liabilities, suit or taking of other action by the
Administrative Agent or any other Creditor against, and any other notice to, any
party liable thereon (including such Guarantor, any other Guarantor, any other
guarantor of any Guaranteed Party or any other Guaranteed Party).
          6. Any Creditor may at any time and from time to time without the
consent of, or notice to, any Guarantor, without incurring responsibility to
such Guarantor, without impairing or releasing the obligations of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:
               (i) change the manner, place or terms of payment of, and/or
change or extend the time of payment of, renew or alter, any of the Guaranteed
Obligations (including any increase or decrease in the rate of interest
thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the guaranty herein made shall apply to the
Guaranteed Obligations as so changed, extended, renewed or altered;
               (ii) take and hold security for the payment of the Guaranteed
Obligations and/or sell, exchange, release, surrender, realize upon or otherwise
deal with in any manner and in any order any property by whomsoever at any time
pledged or

4



--------------------------------------------------------------------------------



 



mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;
               (iii) exercise or refrain from exercising any rights against the
Borrower, any Guarantor, any other guarantor of any Guaranteed Party, any other
Guaranteed Party or others or otherwise act or refrain from acting;
               (iv) settle or compromise any of the Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of the Borrower or any other Guaranteed Party to creditors of the
Borrower or any other Guaranteed Party;
               (v) apply any sums by whomsoever paid or howsoever realized to
any liability or liabilities of the Borrower or any other Guaranteed Party to
the Creditors regardless of what liabilities of the Borrower or such other
Guaranteed Party remain unpaid;
               (vi) release or substitute any one or more endorsers, guarantors,
Guarantors, the Borrower, any other Guaranteed Party or other obligors;
               (vii) consent to or waive any breach of, or any act, omission or
default under, the Secured Credit Card Agreements, the Permitted Hedging
Agreements, the Credit Documents or any of the instruments or agreements
referred to therein, or otherwise amend, modify or supplement any of the Secured
Credit Card Agreements, the Permitted Hedging Agreements, the Credit Documents
or any of such other instruments or agreements; and/or
               (viii) act or fail to act in any manner referred to in this
Guaranty which may deprive such Guarantor of its right to subrogation against
the Borrower or any other Guaranteed Party to recover full indemnity for any
payments made pursuant to this Guaranty.
          7. No invalidity, irregularity or unenforceability of all or any part
of the Guaranteed Obligations or of any security therefor shall affect, impair
or be a defense to this Guaranty, and this Guaranty shall be primary, absolute
and unconditional notwithstanding the occurrence of any event or the existence
of any other circumstances which might constitute a legal or equitable discharge
of a surety or guarantor except payment in full of the Guaranteed Obligations.
          8. This Guaranty is a continuing one and all liabilities to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. No failure or delay on the part of any
Creditor in exercising any right, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Creditor would

5



--------------------------------------------------------------------------------



 




otherwise have. No notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Creditor to any other
or further action in any circumstances without notice or demand. It is not
necessary for any Creditor to inquire into the capacity or powers of the
Borrower, any other Guaranteed Party or any of their respective Subsidiaries or
the officers, directors, partners or agents acting or purporting to act on its
or their behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.
          9. Any indebtedness of the Borrower or any other Guaranteed Party now
or hereafter held by any Guarantor is hereby subordinated to the indebtedness of
the Borrower or such other Guaranteed Party, as the case may be, to the
Creditors; and such indebtedness of the Borrower or such other Guaranteed Party
to any Guarantor, if the Administrative Agent, after an Event of Default has
occurred, so requests, shall be collected, enforced and received by such
Guarantor as trustee for the Creditors and be paid over to the Creditors on
account of the indebtedness of the Borrower or such other Guaranteed Party to
the Creditors, but without affecting or impairing in any manner the liability of
such Guarantor under the other provisions of this Guaranty. Prior to the
transfer by any Guarantor of any note or negotiable instrument evidencing any
indebtedness of the Borrower or any other Guaranteed Party to such Guarantor,
such Guarantor shall mark such note or negotiable instrument with a legend that
the same is subject to this subordination. Without limiting the generality of
the foregoing, each Guarantor hereby agrees with the Creditors that it will not
exercise any right of subrogation which it may at any time otherwise have as a
result of this Guaranty (whether contractual, under Section 509 of the
Bankruptcy Code or otherwise) until all Guaranteed Obligations have been
irrevocably paid in full in cash.
          10. (a) Each Guarantor waives any right (except as shall be required
by applicable statute and cannot be waived) to require the Creditors to:
(i) proceed against the Borrower, any other Guaranteed Party, any other
Guarantor, any other guarantor of any Guaranteed Party or any other person;
(ii) proceed against or exhaust any security held from the Borrower, any other
Guaranteed Party, any other Guarantor, any other guarantor of any Guaranteed
Party or any other person; or (iii) pursue any other remedy in the Creditors’
power whatsoever. Each Guarantor waives any defense based on or arising out of
any defense of the Borrower, any other Guaranteed Party, any other Guarantor,
any other guarantor of any Guaranteed Party or any other person other than
payment in full in cash of the Guaranteed Obligations, including, without
limitation, any defense based on or arising out of the disability of the
Borrower, any other Guaranteed Party, any other Guarantor, any other guarantor
of any Guaranteed Party or any other person, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower or any other Guaranteed Party, other
than payment in full in cash of the Guaranteed Obligations. The Creditors may,
at their election, foreclose on any security held by the Administrative Agent,
the Collateral Agent or the other Creditors by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Creditors may have against the Borrower, any other
Guaranteed Party or any other person, or any security, without affecting or
impairing in any way the liability of any Guarantor hereunder, except to the
extent the Guaranteed Obligations have been paid in full in cash. Each Guarantor
waives any defense

6



--------------------------------------------------------------------------------



 




arising out of any such election by the Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against the Borrower, any other
Guaranteed Party or any other person or any security.
          (b) Each Guarantor waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notices of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional
indebtedness. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s and each other Guaranteed Party’s financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks which such Guarantor assumes and incurs hereunder, and agrees that the
Creditors shall have no duty to advise any Guarantor of information known to
them regarding such circumstances or risks.
          (c) Until such time as the Guaranteed Obligations have been paid in
full in cash, each Guarantor hereby forbears from exercising all contractual,
statutory or common law rights of reimbursement, contribution or indemnity from
the Borrower, any other Guaranteed Party or any other Guarantor which it may at
any time otherwise have as a result of this Guaranty.
          11. If and to the extent that any Guarantor makes any payment to any
Creditor or to any other Person pursuant to or in respect of this Guaranty, any
claim which such Guarantor may have against the Borrower or any other Guaranteed
Party by reason thereof shall be subject and subordinate to the prior payment in
full in cash of the Guaranteed Obligations to each Creditor.
          12. Each Guarantor covenants and agrees that on and after the date
hereof and until the termination of the Total Commitment and when no Note or
Letter of Credit remains outstanding and all Credit Document Obligations have
been paid in full (other than those arising from indemnities for which no
request has been made), such Guarantor shall take, or will refrain from taking,
as the case may be, all actions that are necessary to be taken or not taken so
that no violation of any provision, covenant or agreement contained in Section 7
or 8 of the Credit Agreement, and so that no Event of Default, is caused by the
actions of such Guarantor or any of its Subsidiaries.
          13. The Guarantors hereby jointly and severally agree to pay all
reasonable and actual out-of-pocket costs and expenses of each Creditor in
connection with the enforcement of this Guaranty and the protection of such
Creditor’s rights hereunder, and in connection with any amendment, waiver or
consent relating hereto (including, without limitation, the reasonable and
actual fees and disbursements of counsel employed by the Administrative Agent or
any of the other Creditors). Any reference in this Guaranty to “fees of counsel”
shall mean the actual and reasonable fees of counsel incurred at customary and
reasonable rates in the jurisdiction in which such counsel performed its
services, not pursuant to any statutory formula or percentage calculation.
          14. This Guaranty shall be binding upon each Guarantor and its
successors and assigns and shall inure to the benefit of the Creditors and their
successors and assigns.

7



--------------------------------------------------------------------------------



 



          15. Neither this Guaranty nor any provision hereof may be changed,
waived, discharged or terminated in any manner whatsoever unless in writing duly
signed by the Administrative Agent (with the consent of (x) the Required Lenders
or, to the extent required by Section 12.12 of the Credit Agreement, all of the
Lenders, at all times prior to the time at which all Credit Document Obligations
have been paid in full, or (y) the holders of at least a majority of the
outstanding Credit Card Obligations and Hedging Obligations at all times after
the time at which all Credit Document Obligations have been paid in full) and
each Guarantor directly affected thereby (it being understood that the addition
or release of any Guarantor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Guarantor other than the Guarantor so
added or released); provided, that any change, waiver, modification or variance
affecting the rights and benefits of a single Class (as defined below) of
Creditors (and not all Creditors in a like or similar manner) shall require the
written consent of the Requisite Creditors (as defined below) of such Class. For
the purpose of this Guaranty, the term “Class” shall mean each class of
Creditors, i.e., whether (i) the Lender Creditors as holders of the Credit
Document Obligations, (ii) the Credit Card Issuers as holders of the Credit Card
Obligations or (iii) the Hedging Creditors as holders of the Hedging
Obligations. For the purpose of this Guaranty, the term “Requisite Creditors” of
any Class shall mean each of (i) with respect to the Credit Document
Obligations, the Required Lenders, (ii) with respect to the Credit Card
Obligations, the holders of at least a majority of all Credit Card Obligations
outstanding from time to time and (iii) with respect to the Hedging Obligations,
the holders of at least a majority of all obligations outstanding from time to
time under the Permitted Hedging Agreements.
          16. Each Guarantor acknowledges that an executed (or conformed) copy
of each of the Credit Documents, the Secured Credit Card Agreements and the
Permitted Hedging Agreements has been made available to its principal executive
officers and such officers are familiar with the contents thereof.
          17. In addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Creditor Law) and not by way of limitation of any such rights, upon
the occurrence and during the continuance of an Event of Default (such term to
mean and include any “Event of Default” as defined in the Credit Agreement and
any payment default under any Secured Credit Card Agreement or Permitted Hedging
Agreement and to include in any event, any payment default on any of the
Guaranteed Obligations continuing after any applicable grace period), each
Creditor is hereby authorized at any time or from time to time, without notice
to any Guarantor or to any other Person, any such notice being expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special) and any other indebtedness at any time held or owing by such Creditor
to or for the credit or the account of such Guarantor, against and on account of
the obligations and liabilities of such Guarantor to such Creditor under this
Guaranty, irrespective of whether or not such Creditor shall have made any
demand hereunder and although said obligations, liabilities, deposits or claims,
or any of them, shall be contingent or unmatured. Each Creditor acknowledges and
agrees that the provisions of this Section 17 are subject to the sharing
provisions set forth in Section 12.06(b) of the Credit Agreement.
          18. All notices and other communications provided for hereunder shall
be in writing (including telegraphic, telex, facsimile transmission or cable
communication) and mailed, telegraphed, telexed, telecopied, cabled or delivered
(including by way of overnight

8



--------------------------------------------------------------------------------



 




courier) (i) in the case of any Lender Creditor, as provided in the Credit
Agreement, (ii) in the case of any Guarantor, at its address set forth opposite
its signature below, (iii) in the case of any Credit Card Issuer, at such
address as such Credit Card Issuer shall have specified in writing to the
Guarantors and (iv) in the case of any Hedging Creditor, at such address as such
Hedging Creditor shall have specified in writing to the Guarantors; or, in any
case, at such other address as shall be designated by any party in a written
notice to the other parties hereto. All such notices and communications shall be
deemed to have been duly given or made (i) in the case of any Creditor, when
received and (ii) in the case of any Guarantor, when delivered to such Guarantor
in any manner required or permitted hereunder.
          19. If claim is ever made upon any Creditor for repayment or recovery
of any amount or amounts received in payment or on account of any of the
Guaranteed Obligations and any of said Creditors repays all or part of said
amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such Creditor or any of its
property or (ii) any settlement or compromise of any such claim effected by such
Creditor with any such claimant (including the Borrower and each other
Guaranteed Party), then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon such
Guarantor, notwithstanding any revocation hereof or the cancellation of any
Note, any Secured Credit Card Agreement or any Permitted Hedging Agreement or
other instrument evidencing any liability of the Borrower or any other
Guaranteed Party, and such Guarantor shall be and remain liable to such Creditor
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by any such Creditor.
          20. (a) This Guaranty and the rights and obligations of the Creditors
and of the undersigned hereunder shall be governed by and construed in
accordance with the law of the state of New York.
          (b) Any legal action or proceeding with respect to this Guaranty or
any other Credit Document to which any Guarantor is a party may be brought in
the courts of the state of New York or of the United States of America for the
Southern District of New York, and, by execution and delivery of this Guaranty,
each Guarantor hereby irrevocably accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Each Guarantor further irrevocably consents to the service of process
out of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such Guarantor at its address set forth opposite its signature below, such
service to become effective 30 days after such mailing. Each Guarantor hereby
irrevocably waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder or under any other credit document to which such Guarantor
is a party that service of process was in any way invalid or ineffective. Each
Guarantor hereby irrevocably appoints the Borrower as its agent for service of
process in respect of any such action or proceeding. Nothing herein shall affect
the right of any of the Creditors to serve process in any other manner permitted
by law or to commence legal proceedings or otherwise proceed against any
Guarantor in any other jurisdiction.

9



--------------------------------------------------------------------------------



 



          (c) Each Guarantor hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Guaranty or any other
Credit Document brought in the courts referred to in clause (b) above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that such action or proceeding brought in any such court has been brought in an
inconvenient forum.
          (d) Each Guarantor hereby irrevocably waives all rights to a trial by
jury in any action, proceeding or counterclaim arising out of or relating to
this Guaranty, the other Credit Documents or the transactions contemplated
hereby or thereby.
          21. In the event that all of the capital stock or other equity
interests of one or more Guarantors is sold or otherwise disposed of (to a
Person other than the Borrower or a Wholly-Owned Subsidiary thereof) or
liquidated in compliance with the requirements of Section 8.02 of the Credit
Agreement (or such sale, disposition or liquidation has been approved in writing
by the Required Lenders (or all Lenders, if required by Section 12.12 of the
Credit Agreement)), such Guarantor shall be released from this Guaranty and this
Guaranty shall, as to each such Guarantor or Guarantors, terminate, and have no
further force or effect (it being understood and agreed that the sale of one or
more Persons that own, directly or indirectly, all of the capital stock or other
equity interests of any Guarantor shall be deemed to be a sale of such Guarantor
for the purposes of this Section 21).
          22. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense.
          23. This Guaranty may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent.
          24. It is understood and agreed that any Subsidiary of the Borrower
that is required to execute a counterpart of this Guaranty pursuant to the
Credit Agreement shall automatically become a Guarantor hereunder by executing a
counterpart hereof (or an assumption agreement in form and substance
satisfactory to the Administrative Agent) and delivering the same to the
Administrative Agent.
          25. Notwithstanding anything else to the contrary in this Guaranty,
the Creditors agree that this Guaranty may be enforced only by the action of the
Administrative Agent acting upon the instructions of the Required Lenders (or,
after the date on which all Credit Document Obligations have been paid in full,
the holders of at least a majority of the outstanding Credit Card Obligations
and Hedging Obligations), and that no other Creditor shall have any right
individually to seek to enforce or to enforce this Guaranty, it being understood
and agreed that such rights and remedies may be exercised by the Administrative
Agent or the holders of at least a majority of the outstanding Credit Card
Obligations and Hedging Obligations, as the case may be, for the benefit of the
Creditors upon the terms of this Guaranty. The Creditors further agree that this
Guaranty may not be enforced against any director, officer, employee, or
stockholder of

10



--------------------------------------------------------------------------------



 




any Guarantor (except to the extent such stockholder is also a Guarantor
hereunder). It is understood that the agreement in this Section 25 is among and
solely for the benefit of the Lenders and that if the Required Lenders so agree
(without requiring the consent of any Guarantor), this Guaranty may be directly
enforced by any Creditor.
          26. Each Guarantor hereby confirms that it is its intention that this
Guaranty not constitute a fraudulent transfer or conveyance for purposes of any
bankruptcy, insolvency or similar law, the Uniform Fraudulent Conveyance Act or
any similar Federal, state of foreign law. To effectuate the foregoing
intention, each Guarantor hereby irrevocably agrees that the Guaranteed
Obligations shall be limited to the maximum amount as will, after giving effect
to such maximum amount and all other (contingent or otherwise) liabilities of
such Guarantor that are relevant under such laws, result in the Guaranteed
Obligations of such Guarantor in respect of such maximum amount not constituting
a fraudulent transfer or conveyance.
          27. Each of the Administrative Agent and each Guarantor hereby
acknowledges and agrees that this Guaranty amends and restates (and supersedes
in its entirety) the Fifth Amended and Restated Subsidiary Guaranty.
* * *

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.
Address:



c/o Reynolds American Inc.
401 N. Main Street
Winston Salem, NC 27101
Attn: General Counsel

            R.J. REYNOLDS TOBACCO COMPANY, as a Guarantor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Treasurer   



            RJR ACQUISITION CORP., as a Guarantor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President & Assistant Treasurer        GMB, INC., as a Guarantor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Treasurer        FHS, INC., as a Guarantor
      By:   /s/ Vernon A. Stewart         Name:   Vernon A. Stewart       
Title:   Vice President        R. J. REYNOLDS TOBACCO CO., as a Guarantor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer     

Signature Page to Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



            R. J. REYNOLDS TOBACCO HOLDINGS,
INC., as a Guarantor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Sr. Vice President and Treasurer        SANTA FE NATURAL TOBACCO
COMPANY, INC., as a Guarantor,
      By:   /s/ Richard M. Sanders         Name:   Richard M. Sanders       
Title:   President & CEO        LANE, LIMITED, as a Guarantor,
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Assistant Treasurer     

Signature Page to Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



            CONWOOD COMPANY, LLC, as a
Guarantor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer     

Signature Page to Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



            CONWOOD SALES CO., LLC, as a
Guarantor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer     

Signature Page to Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



            ROSSWIL LLC, as a Guarantor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer     

Signature Page to Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



            SCOTT TOBACCO LLC, as a Guarantor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer     

Signature Page to Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



            CONWOOD HOLDINGS, INC.,
  as a Guarantor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer     

Signature Page to Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



            RJR PACKAGING, LLC, as a Guarantor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer     

Signature Page to Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



            R. J. REYNOLDS GLOBAL PRODUCTS,
  INC., as a Guarantor
      By:   /s/ Daniel A. Fawley         Name:   Daniel A. Fawley       
Title:   Vice President and Treasurer     

Signature Page to Subsidiary Guaranty

 



--------------------------------------------------------------------------------



 



            Accepted and Agreed to:

JPMORGAN CHASE BANK, N.A.
as Administrative Agent for the Lenders
      By:   /s/ Thomas T. Hou         Name:   Thomas T. Hou        Title:  
Executive Director     

Signature Page to Subsidiary Guaranty

 